Citation Nr: 0731213	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  99-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for thoracic spine 
disability, claimed as scoliosis and degenerative arthritis.

2.  Entitlement to service connection for thoracic spine 
disability, claimed as scoliosis and degenerative arthritis.

3.  Entitlement to service connection for the residuals of a 
gunshot wound of the right lung.

4.  Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound of the thoracic spine, Muscle 
Group XX.


REPRESENTATION

Appellant represented by:	Richard P. Cohen. Attorney
WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1942 to November 1945.  He had 
extensive combat in World War II, during which his awards and 
decorations included the Medical Badge, the Glider Badge, and 
the Purple Heart Medal with Oak Leaf Cluster.

In rating decisions, dated in July 1998 and January 2000, 
respectively, the RO denied the veteran's claim for a rating 
in excess of 20 percent for the residuals of a gunshot wound 
of the thoracic spine, Muscle Group XX and his claim for 
service connection for the residuals of a gunshot wound of 
the right lung.  The veteran disagreed with those decisions 
and this appeal ensued.

In March 2005, a now-retired Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.

In March 2005, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's denials.  However, the Board 
did grant service connection for a dorsal spine scar and 
assigned a separate 10 percent disability evaluation, 
effective February 9, 1998.

In November 2005, following a motion for reconsideration by 
the veteran, a deputy vice chairman at the Board found that 
the Board's decision did not contain obvious error.  
Therefore, the Deputy Vice Chairman denied the veteran's 
motion.  The veteran disagreed with that denial and appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

In March 2007, the Court set aside and remanded those parts 
of the Board's March 2005 decision which had denied 
entitlement to service connection for the residuals of a 
gunshot wound of the right lung and for a rating in excess of 
20 percent for the residuals of a gunshot wound of the 
thoracic spine, Muscle Group XX.

After reviewing the record, the Board finds that still 
additional development is warranted with respect to the 
veteran's appeal for service connection the residuals of a 
gunshot wound of the right lung and for an increased rating 
for the residuals of a gunshot wound of the thoracic spine, 
Muscle Group XX.  Consequently, those issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In August 2001, during the pendancy of the appeal, the 
veteran had a hearing at the RO before the now-retired 
Veterans Law Judge.  In June 2007, the Board informed the 
veteran of that situation and offered him the opportunity for 
another hearing before a different Veterans Law Judge.  
However, the veteran declined that offer.


FINDINGS OF FACT

1.  The veteran's claim is broad enough to include scoliosis 
and degenerative arthritis as residuals of his gunshot wound 
of the thoracic spine.  

2.  In May 1957, the Board denied the veteran's claim of 
entitlement to service connection for thoracic spine 
disability, including slight scoliosis of the dorsal spine.

3.  Evidence associated with the record since the Board's May 
1957 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for thoracic spine disability, claimed as 
scoliosis and degenerative arthritis. 

4.  Scoliosis and degenerative arthritis of the thoracic 
spine are the result of a gunshot wound of the thoracic spine 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for scoliosis and degenerative 
arthritis of the thoracic spine.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for secondary service connection for 
scoliosis and degenerative arthritis of the thoracic spine 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for thoracic spine 
disability, claimed as scoliosis and degenerative arthritis.  

In March 2007, the Court noted the veteran's argument that 
scoliosis and degenerative arthritis were associated with his 
service-connected residuals of a gunshot wound.  The Court 
acknowledged that such an argument had not been addressed by 
the Board but found that the Court had discretion to hear or 
to remand legal arguments raised for the first time on 
appeal.  Citing Maggitt v. West, 202 F.3d 1370, 177-78 
(Fed. Cir. 2000).  Therefore, the Court directed the Board to 
consider, in the first instance, whether the veteran's claim 
was broad enough to include scoliosis and degenerative 
arthritis as residuals of his gunshot wound of the thoracic 
spine.  

After reviewing the record in conjunction with the Court's 
March 2007 Memorandum Decision, the Board is of the opinion 
that the veteran's claim for service connection for scoliosis 
and degenerative arthritis of the thoracic spine is within 
the ambit of the current appeal.  While the Board observes 
that this issue was not adjudicated by the RO, in deciding 
this matter in the veteran's favor there is no prejudice to 
the veteran, and the equitable interests of this case related 
to the veteran's advanced age and service to the nation are 
served. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for thoracic spine disability claimed as scoliosis.  Such a 
claim was before the Board in May 1957.  Essentially, the 
veteran had claimed that his scoliosis of the dorsal spine 
was the result of an in-service gunshot wound of the thoracic 
spine.

By May 1957, service connection had been established and a 20 
percent disability rating had been assigned for the residuals 
of a gunshot wound of the back, Muscle Group XXI.  

Relevant evidence on file in May 1957 consisted of the 
veteran's service medical records; a January 1946 report from 
L. W., M.D.; reports of VA examinations, performed in October 
1946, March 1951, September 1953, August 1955, and October 
1956; a March 1947 report from C. C. J., M.D.; and the 
transcript of a November 1955 hearing held at the Board's 
offices in Washington, DC.

Such records and reports show that in January 1945 the 
veteran sustained a gunshot wound of the posterior chest 
wall.  The bullet had entered at the lower angle of the right 
scapula and had exited over the spinous process of the 9th 
dorsal vertebra.  

In service, considerable muscle damage was noted near the 
vertebral column.  However, there was no evidence of bony 
abnormalities of the spine until November 1956, when X-rays 
revealed slight scoliosis of the dorsal spine.  Despite that 
finding, there was no evidence of a nexus between that 
disorder and the veteran's gunshot wound of the thoracic 
spine in service.  Accordingly, the Board denied service 
connection for dorsal spine disability, claimed as scoliosis.  

The veteran did not request reconsideration of that decision; 
and therefore, it became final under the law and regulations 
then in effect.  Veterans Regulation No. 2(a), pt. II, para. 
III, Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957.

In September 2002, the veteran requested that the RO reopen 
his claim of entitlement to service connection for dorsal 
spine disability, claimed as scoliosis and degenerative 
arthritis.  He noted that he had a pending claim for an 
increased rating for his service-connected residuals of a 
gunshot wound.  However, he advised VA that he wished to file 
a claim for service connection for a back condition, as well 
(emphasis added).  

Although VA informed the veteran of its duty to assist him in 
the development of his request to reopen his claim for 
service connection for dorsal spine disability, it did not 
consider that request further or proceed with adjudicating 
the claim.  Under such circumstances, the veteran's request 
remains open and requires resolution.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's May 1957 
decision includes records reflecting the veteran's private 
medical treatment in January 1960, December 1980, and from 
August 1998 through September 1999; reports of VA 
examinations performed in April 1960, December 1980, February 
1982, March 1998, February 1999, January and March 2003, and 
February 2004; the transcript of a hearing held at the RO in 
January 1999 before a local hearing officer; records 
reflecting the veteran's VA medical treatment from February 
2000 through November 2003; and the transcript of the August 
2001 hearing held at the RO before the now-retired Veterans 
Law Judge

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it relates 
to an unestablished fact necessary to substantiate the claim.  
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  For example, the report of the 
January 2003 VA examination indicates a nexus between the 
veteran's gunshot wound of the thoracic spine in service and 
his current scoliosis and degenerative arthritis of the 
thoracic spine.  

Such evidence is neither cumulative nor redundant of the 
evidence of record in May 1957, and, when considered with 
evidence previously on file, raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the additional evidence is sufficient to grant 
the veteran's request to reopen the claim of service 
connection for thoracic spine disability, claimed as 
scoliosis and degenerative arthritis.  Accordingly, the Board 
may proceed to consider the merits of the appeal.  Elkins.

Not only is the additional evidence sufficient to reopen the 
claim, it supports a grant of service connection.  Indeed, 
when considered in conjunction with that previously 
assembled, the additional evidence establishes a nexus 
between the veteran's current scoliosis and degenerative 
arthritis of the thoracic spine and his service-connected 
gunshot wound of the thoracic spine.  

The service medical records show that the path of the bullet 
crossed the middle to lower area of the thoracic spine and 
caused considerable muscle damage to the vertebral column.  
Moreover, the report from L. W., M.D., dated shortly after 
the veteran's discharge from service, strongly suggests that 
he was having residual back problems.  Dr. W. notes that the 
veteran was experiencing moderate pain upon flexion or 
torsion of the vertebrae.  

Thereafter, the veteran continued to complain of pain in the 
thoracic spine.  During the VA examination in September 1953, 
he also started to complain of muscle cramping/spasms in his 
back.  Although X-rays were initially negative for bony 
pathology of the thoracic spine, those taken during the VA 
examination in November 1956 revealed the presence of 
scoliosis.  

Additional X-rays, such as those taken in February 1982, 
March 1998, and January 2003, confirmed the presence of 
scoliosis and/or degenerative arthritis of the thoracic 
spine.  Moreover, following the January 2003 VA orthopedic 
examination, the examiner concluded that the muscle spasms 
and scoliosis were the direct result of the veteran's gunshot 
of the dorsal spine in service.  The examiner stated that 
constant muscle spasm would change the loading of the spine 
and would cause a curvature of the spine to either side.  
Therefore, he concluded that it was as likely as not that the 
veteran's scoliosis and degenerative arthritis of the 
thoracic spine related to his gunshot wound in service.

In view of the considerable damage to the to the muscle 
around the vertebral column in service, the veteran's long 
history of continuing pain and/or muscle spasms since 
service, X-ray confirmation of scoliosis and degenerative 
arthritis, and the well-reasoned opinion of the January 2003 
VA examiner, the Board concludes that there is a plausible 
basis for service connection thoracic spine disability, 
claimed as scoliosis and degenerative arthritis.  

At the very least, there is an approximate balance of 
evidence both for and against the claim that the veteran's 
thoracic spine disability, claimed as scoliosis and 
degenerative arthritis, is the result of his gunshot wound of 
the thoracic spine in service.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service 
connection for thoracic spine disability, claimed as 
scoliosis and degenerative arthritis, is warranted.  To that 
extent, the appeal is allowed.

In arriving at this decision, the Board notes that VA has met 
its statutory duty to assist the veteran in the development 
of his claim for service connection for thoracic spine 
disability, claimed as scoliosis and degenerative arthritis.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board has also considered VA's regulatory prohibition 
against pyramiding.  38 C.F.R. § 4.114 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  
That said, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  However, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259-261-62 
(1994); VAOPGCPREC 23-97.

In this regard, the Board notes that service connection has 
been established for the residuals of the gunshot wound of 
the thoracic spine, including damage to Muscle Group XX and 
for a thoracic spine scar.  

The muscle damage has been found to be productive of 
moderately severe impairment and has been assigned a 20 
percent disability rating under 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (2007).  Muscle Group XX affects the postural 
support of the body, as well extension and lateral movements 
of the spine.  The objective manifestations include, but are 
not limited to, weakness, lowered threshold of fatigue, 
fatigue pain, impaired coordination, and uncertainty of 
movement, and are considered in conjunction with the type of 
injury and the associated history and complaints.  38 C.F.R. 
§ 4.56.  

The thoracic spine scar has been found to be painful and 
tender on objective demonstration and has been assigned a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002)(amended effective August 
30, 2002 (67 Fed. Reg. 49590-49599 (July 31, 2002); now 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007)).  

Scoliosis and degenerative arthritis of the thoracic spine 
are associated with different manifestations and evidentiary 
requirements, such as limitation of motion in all planes and 
X-ray evidence.  Moreover, they may be rated under different 
diagnostic codes, such as 38 C.F.R. § 4.71a, Diagnostic Code 
5003 or 38 C.F.R. § 4.71a, Diagnostic Code 5242, the General 
Rating Formula for Diseases and Injuries of the Spine (2007).  
Therefore, service connection for thoracic spine disability, 
claimed as scoliosis and degenerative arthritis, does not 
conflict with VA regulatory prohibitions against pyramiding.  
38 C.F.R. § 4.114.  Accordingly, such prohibitions do not 
prevent the assignment of a separate disability rating for 
that disorder.


ORDER

Service connection for thoracic spine disability, 
characterized as scoliosis and degenerative arthritis, is 
granted.


REMAND

The veteran also seeks service connection for the residuals 
of a gunshot wound of the right lung and a rating in excess 
of 20 percent for the residuals of a gunshot wound of the 
dorsal spine, Muscle Group XX. 

In its March 2007 decision, the Court noted that the Board 
had failed to consider the veteran's medical training and 
experience in service and whether his testimony at his RO 
hearing in January 1999 and at his Board hearing in August 
2001 could, therefore, constitute competent medical evidence 
in support of either or both or those claims.  38 C.F.R. 
§ 3.159(a)(1); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

After reviewing the record, the Board notes that when the RO 
denied the veteran's claims for service connection for right 
lung disability and for an increased rating for damage to 
Muscle Group XX, it too failed to consider veteran's medical 
training and experience.  Consequently, the 
relevance/importance of that training is referred to the RO 
for a decision in the first instance.  

In his brief submitted to the Court, the veteran contended 
that his testimony constituted credible evidence of a right 
lung injury associated with his gunshot wound of the thoracic 
spine in service; that such wound was severe in nature; and 
that such a scenario was consistent with the circumstances, 
conditions, or hardships of his service.  Therefore, he 
maintained that as a combat veteran he was entitled to a 
factual presumption that his claimed right lung disability 
was the result of service and that an increased rating was 
warranted for his service-connected damage to MG XX.  He 
acknowledged that such a presumption was rebuttable by clear 
and convincing evidence to the contrary but maintained that 
VA had not met that standard.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(d) (2007); see Collette v. Brown, 82 
F. 3d 389, 392-93 (1996).

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for the residuals of a gunshot wound of 
the right lung and of his claim for an increased disability 
rating for the residuals of a gunshot wound of the dorsal 
spine, Muscle Group XX.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1).  That requirement applies to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, however, VA has not 
fulfilled its duty with respect to the final two elements.

In light of the foregoing, further development of the record 
is warranted with respect to the veteran's claims of service 
connection for the residuals of a gunshot wound of the right 
lung and for an increased rating for the residuals of a 
gunshot wound of the dorsal spine, Muscle Group XX..  
Accordingly, those issues are remanded for the following 
actions:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claim of service connection for 
disability manifested by service 
connection for the residuals of a gunshot 
wound of the right lung.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

In particular, notify the veteran of the 
degree of disability, and effective date 
of the disability, should service 
connection be granted for right lung 
disability.  Dingess.

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of entitlement to service-connection 
for the residuals of a gunshot wound of the 
right lung.  Also readjudicate the issue of 
entitlement to a rating in excess of 20 
percent for the residuals of a gunshot 
wound of the thoracic spine, Muscle Group 
XX, including service-connected scoliosis 
and degenerative arthritis of the thoracic 
spine.  

In so doing, consider whether the veteran's 
training and experience as a medic in 
service qualifies his testimony as 
competent medical evidence in support of 
his claims.  Also consider the potential 
relevance of 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


